DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 8-22 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 2/18/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

35 USC § 102 Rejection
The rejection of claims 1-6 and 10-11 for being anticipated by Halliwell US 2,768,132 has been overcome by amending claim 1 to recite the limitations of claim 7 (i.e., “wherein the amine is aliphatic or aromatic amine”), which circumvents the prior art process that uses hydroxylamine. This also precludes a prior art rejection over processes teaching ammonia as the amine (e.g., US 3,325,531). The rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert B. Furr on 2/22/2021. The amendments are as follows: 
	Claim 20, line 1, delete “organic”
	Claim 22, line 2, insert “the” at the beginning of line 2 (before “dinitrile”)

Allowable Subject Matter
Claims 1-6 and 8-22 are allowed for reasons of record. See discussion above as well as the Non-Final Office Action mailed on 6/26/2020 (paragraph 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626